Title: Will of Tadeusz Kosciuszko, 5 May 1798
From: Kosciuszko, Tadeusz
To: 


          
            5th day of May 1798
          
          I Thaddeus Kosciuszko being just in my departure from America do hereby declare and direct that should I make no other testamentory disposition of my property in the United States I hereby authorise my friend Thomas Jefferson to employ the whole thereof in purchasing Negroes from among his own or any others and giving them Liberty in my name, in giving them en education in trades or othervise and in having them instructed for their new condition in the duties of morality which may make them good neigh bours good fathers or moders, husbands or  vives and in their duties as citisens teeching them to be defenders of their Liberty and Country and of the good order of Society and in whatsoever may Make them happy and useful, and I make the said Thomas Jefferson my executor of this
          
            T. Kosciuszko
          
        